REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicant’s arguments filed in the reply on 6/29/2022 were received and fully considered. Claims 1, 13, and 22 were amended. The claims were amended in a manner that places the application in condition for allowance. As such, claims 1 – 25 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record Pan et al. discloses (section 2.1) a “Multistream CNN for acoustic modeling whereby considers stream-specific dilation rate whose kernel has a unique dilation rate when processing input speech frames in parallel.”, and McCord et al. (US-20200320974A1) teaches Par. 0042:” ... a diagram illustrating dilated convolutional neural network operation, illustrating the autoregressive nature of raw audio generation. In a dilated convolutional artificial neural network (DCANN), input data is processed using stacked dilated convolutions, in which a dilation factor is applied to a set of input data to allow for some input values to be skipped based on the dilation factor, which enables improved efficiency of processing without losing data. A dilated convolution effectively allows the network to operate on a coarser scale than with a normal convolution. This is similar to pooling or strided convolutions, but here the output has the same size as the input. As a special case, dilated convolution with a dilation factor of 1 yields the standard convolution. As illustrated, each input data sample 201a-n is processed through a number of convolutional layers 202a-n to arrive at a final output data sample 203, which is then used as an additional input sample in future operations.”, and Par. 0046:” Each DCANN 510a-n may produce a plurality of processed output values based at least in part on a loaded dilation configuration 504a-n that defines such factors as timestep length (for example, 10 ms is a commonly-used timestep interval in audio processing) and dilation factor (as described below, referring to FIG. 13) to direct the operation of a DCANN. The output values produced may then be processed using a SoftMax function 505”.
However, neither Pan nor McCord nor any other cited references, whether considered alone or in a combination obvious to one of ordinary skill in the art, disclose the combination of the limitations regarding “initiating a learning model to determine dilation parameters for each of a plurality of audible sounds, applying the dilation parameters, respectively, based on the change of each of the independent sounds, constructing a voice print for each of the speakers based on the independent sounds and the dilation parameters, respectively”.  
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656